Title: 2d.
From: Adams, John Quincy
To: 


       Lecture day. Mr. Adams, Mr. Allen, and Master Parker, dined here. I did not go. In the afternoon Eliza, finally came, and intends to stay here, as long as she remains in Haverhill; I imagine we shall both leave town about the same time. Mr. Thaxter came and spent an hour here in the Evening, which he seldom does, as he is a little too closely engaged in other business. He often reminds me of the lines in the Conquest of Canäan quoted, in page 240, of this volume. They are I think very applicable to him.
      